Perry Acree was convicted of murder in the first degree and sentenced to death. The crime for which he was indicted was the killing of a police officer of the City of Lakeland on March 27, 1932. Acree, together with one Joseph E. Johnston and his mother, Annie Acree, were jointly charged with the murder of officer W. T. Barnett. In a separate case growing out of the same tragedy, Joseph E. Johnston was convicted of murder in the first degree and sentenced to death for the killing of officer T. A. Nicholson on the same day and at the same time officer W. T. Barnett was killed.
The facts and circumstances of both homicides are set forth in the opinion of this Court filed in the case of Joseph E. Johnston v. State (opinion filed October 3, 1933), where this Court reversed the judgment against Johnston and awarded him a new trial because of the trial court's denial of a motion for change of venue. The same identical point of law, and the same facts and circumstances that were relied on in the Johnston case as grounds for a change of venue, were relied on and shown in this case, save and except the fact that Acree plead not guilty and was tried and found guilty by a jury, whereas Johnston was sentenced on a plea of guilty.
For the reasons given in the opinion in the case of Johnston v. State, supra, the judgment in this case is likewise reversed and a new trial awarded, because the trial court's erroneous denial of Acree's motion for change of venue.
Reversed and remanded.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J.J., concur.